AMENDMENT NO. 1
TO THE
GABLES RESIDENTIAL TRUST
FOURTH AMENDED AND RESTATED
1994 SHARE OPTION AND INCENTIVE PLAN

 

        The Gables Residential Trust Fourth Amended and Restated 1994 Share
Option and Incentive Plan (the "Plan") as adopted March 15, 1999, is hereby
amended by action of the Board of Trustees (the "Board") at a meeting of the
Board duly called and held on November 11, 2003 as follows:

 

 * Section 5 of the Plan is amended by deleting the following sentence from such
   section:
   
               "No Incentive Share Option shall be granted under the Plan after
   May 18, 2008."

 

 * Section 14 of the Plan is amended by adding the following to the end of such
   section:
   
           "Unless sooner terminated as herein provided, the Plan shall
   terminate on May 19, 2008 and no Award  shall be granted under the Plan after
   such date.  The termination of the Plan shall not adversely affect the rights
   under any outstanding Award without the holder's written consent."

                 IN WITNESS WHEREOF,  the undersigned certifies that the
amendments set forth above were adopted by the Board on November 11, 2003.

 

GABLES RESIDENTIAL TRUST

 

 

By:      /s/ Marvin R. Banks, Jr.           
Name:  Marvin R. Banks, Jr.
Title:     Senior Vice President and Chief
            Financial Officer

 


 